 

Exhibit 10.1

 

Escrow Agreement

 

THIS ESCROW AGREEMENT (the “Agreement”) is made and dated as of April 21, 2016
by and among BIONIK LABORATORIES CORP., a Delaware corporation (“Bionik”),
RUSKIN MOSCOU FALTISCHEK, P.C., a New York professional corporation, as Escrow
Agent (the “Escrow Agent”), and HERMANO IGO KREBS, acting as Stockholders’
Representative (the “Stockholders’ Representative”) by virtue of the Agreement
and Plan of Merger, dated as of March 1, 2016, (the “Merger Agreement”).

 

WITNESSETH:

 

WHEREAS, Bionik, Interactive Motion Technologies, Inc., a Massachusetts
corporation (the “Company”) Bionik Mergerco Inc. (“Mergerco”) and the
Stockholders’ Representative have entered into the Merger Agreement, providing
for the merger of Mergerco with and into the Company, and in connection with
which the Stockholders of the Company shall receive as consideration a number of
shares of Common Stock of Bionik (the “Bionik Common Stock”) as set forth in the
Merger Agreement;

 

WHEREAS, pursuant to the Merger Agreement, the parties thereto have agreed that
the rights of indemnification under Article VI of the Merger Agreement shall
survive the consummation of the transactions contemplated by the Merger
Agreement as provided therein and shall be secured, pursuant to this Agreement,
by certain shares of Bionik Common Stock (together with any accumulations
thereto as provided herein, the “Escrow Shares”), to be registered in the name
of the Escrow Agent, as escrow agent hereunder, and deposited in escrow with the
Escrow Agent;

 

WHEREAS, the Escrow Agent is willing to act in the capacity of Escrow Agent
hereunder subject to, and upon the terms and conditions of this Agreement;

 

WHEREAS, pursuant to the Merger Agreement, the Stockholders’ Representative has
been appointed as the Stockholders’ attorney-in-fact and authorized and
empowered to act, for and on behalf of any or all of the Stockholders (with full
power of substitution in the premises) in connection with the indemnity
provisions of the Merger Agreement, this Escrow Agreement, and such other
matters as are reasonably necessary for the consummation of the transactions
contemplated hereby and thereby; and

 

WHEREAS, capitalized terms used and not defined herein have the meanings
assigned to such terms in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements set
forth in this Agreement and of other good and valuable consideration, the
receipt and legal sufficiency of which they hereby acknowledge, and intending to
be legally bound hereby, and as an inducement for the execution and delivery of
the Merger Agreement, Bionik, the Escrow Agent and the Stockholders’
Representative hereby agree as follows:

 



   

 

 

ARTICLE 1

 

DESIGNATION OF ESCROW AGENT AND CAPITAL SHARES SUBJECT TO ESCROW

 

1.1            Designation of Escrow Agent. Bionik and the Stockholders’
Representative hereby mutually designate and appoint Ruskin Moscou Faltischek,
P.C., as Escrow Agent for the purposes set forth herein. The Escrow Agent hereby
accepts such appointment in accordance with the terms and conditions provided in
this Agreement.

 

1.2            Capital Stock Subject to Escrow. In accordance with Section 6.2
of the Merger Agreement, Bionik shall, promptly after the date hereof, issue and
deliver, or cause to be delivered, on behalf of the Stockholders to the Escrow
Agent one or more stock certificates (the “Escrow Certificates”), each of which
shall be registered in the name of the Escrow Agent as escrow agent hereunder
evidencing the Escrow Amount. The Escrow Agent shall hold and distribute the
Escrow Certificates and Escrow Shares in accordance with the terms hereof.

 

1.3            Value of Escrow Shares. For all purposes pursuant to this
Agreement, including without limitation the distribution of Escrow Shares, the
value of each Escrow Share shall be equal to the Per Share Price (as adjusted
for stock dividends, stock splits or combinations affecting the Escrow Shares).

 

ARTICLE 2

 

TREATMENT OF ACCUMULATIONS TO ESCROW SHARES

 

2.1            Escrow Period; Distribution Upon Termination of Escrow Periods.
Subject to the following requirements, the Escrow Fund shall be in existence
immediately following the Closing Date and shall terminate on such date as there
are not Escrow Shares or other funds or assets held by the Escrow Agent in the
Escrow Fund (the “Escrow Period”).

 

(i)            On the first anniversary of the date hereof (the “Escrow Release
Date”), the Escrow Fund shall be delivered by the Escrow Agent in accordance
with the provisions of Section 2.l(ii) below, provided, however, that the Escrow
Release Date shall not apply with respect to any amount which, in the reasonable
judgment of Bionik, is necessary to satisfy any Losses incurred by Bionik (or
properly accrued in accordance with GAAP applied on a consistent basis for a
Loss that Bionik reasonably believes it will have to pay with respect to a
third-party claim of which Bionik has received notice prior to the Escrow
Release Date and specified in any Officer’s Certificate (as defined below)
delivered to the Escrow Agent prior to the Escrow Release Date with respect to
facts and circumstances existing prior to the Escrow Release Date).

 

(ii)            The Escrow Agent shall promptly deliver to Bionik’s transfer
agent, for distribution to the Stockholders, the remaining portion of the Escrow
Fund not required to satisfy the claims referred to in Section 2.1(i) above
following the Escrow Release Date. The number of Escrow Shares to be released to
each Stockholder shall be rounded up to the next whole share to avoid the
release of fractional shares. As soon as all such claims have been resolved and
obligations have been satisfied, the Escrow Agent shall deliver to Bionik’s
transfer agent for distribution to the Stockholders all portions of the Escrow
Fund not required to satisfy such claims.

 



 2 

 

 

2.2            Protection of Escrow Fund.

 

(a)            The Escrow Agent shall hold and safeguard the Escrow Fund during
the Escrow Period, shall treat such fund as a trust fund for the benefit of the
Stockholders in accordance with the terms of this Agreement and not as the
property of Bionik, and shall hold and dispose of the Escrow Fund only in
accordance with the terms hereof.

 

(b)            Any shares of Bionik Common Stock or other equity securities
issued or distributed by Bionik (including shares issued upon a stock split)
(“New Shares”) in respect of Bionik Common Stock in the Escrow Fund which have
not been released from the Escrow Fund shall be added to the Escrow Fund and
become a part thereof. New Shares issued in respect of shares of Bionik Common
Stock which have been released from the Escrow Fund shall not be added to the
Escrow Fund but shall be distributed to the record holders thereof. Cash
dividends, if any, on Bionik Common Stock shall not be added-to the Escrow Fund
but shall be distributed to the Stockholders in proportion to their respective
original contributions to the Escrow Fund.

 

(c)            Each Stockholder shall have voting rights and the right to
distributions of cash dividends with respect to the Escrow Shares contributed to
the Escrow Fund by such Stockholder (and on any voting securities added to the
Escrow Fund in respect of such shares of Bionik Common Stock). As the record
holder of such shares, the Escrow Agent shall vote such shares in accordance
with the instructions of the Stockholders having the beneficial interest therein
and shall ensure that copies of all proxy solicitation materials are promptly
delivered to such Stockholders.

 

2.3            Additional Property Subject to Escrow. If at any time after the
date hereof and prior to the distribution of the Escrow Shares any of the
Stockholders shall become entitled to receive or shall receive in connection
with the Escrow Shares any (i) non-taxable distribution of securities of Bionik
or of any other entity including, without limitation, any certificate in
connection with any increase or reduction of capital, reclassification,
recapitalization, merger, business combination, consolidation, sale of assets,
stock split-up or spin-off; or (ii) any non-taxable distribution of stock
options, warrants or rights, whether as an addition to or in substitution of or
exchange for any of the Escrow Shares; or (iii) non-taxable stock dividend or
other non-taxable distribution payable in securities or property of any
description, all of the shares of capital stock, or other property resulting
from any such distribution, stock option, warrant, right or stock dividend shall
be deemed to be Escrow Shares and shall be subject to the terms hereof to the
same extent as the original Escrow Shares. Any cash dividends and any taxable
stock dividends paid with respect to the Escrow Shares shall be paid to the
Stockholders in accordance with their respective proportionate interests in the
Escrow Shares and any taxable stock dividends. Each of the Stockholders shall
recognize as income on a current basis all of the cash dividends which such
Stockholder is entitled to receive and for any non-cash dividend and any other
non-taxable distribution shall, through the Stockholders’ Representative,
execute stock powers or other appropriate instruments of transfer for all
shares, options, warrants or rights as required for transfer.

 



 3 

 

 

2.4            Retained Voting and Other Rights. The Escrow Agent shall hold the
Escrow Shares and any additional property acquired with respect thereto pursuant
to Section 2.3 above in safekeeping and dispose thereof only in accordance with
the terms of this Agreement. The Escrow Agent may treat the Stockholders’
Representative as the duly authorized agent and representative of the
Stockholders with respect to any additional property related to the Escrow
Shares. The Escrow Agent shall hold the Escrow Shares in accordance with each
Stockholder’s proportionate interest in the Escrow Shares and shall (to the
extent legally permissible) vote the Escrow Shares in accordance with the
written instructions of the Stockholder for whose account such Escrow Shares are
held.

 

ARTICLE 3

 

DISTRIBUTION OF ESCROW SHARES UPON TERMINATION OF THE AGREEMENT

 

3.1            Third-Party Claims. In the event Bionik becomes aware of an event
that Bionik reasonably believes may result in a demand against the Escrow Fund,
Bionik will notify the Stockholders’ Representative of such claim. The
Stockholders’ Representative will then have the right, upon written notice to
Bionik within twenty (20) Business Days after Bionik has notified the
Stockholders’ Representative of such claim, to defend, contest, negotiate or
settle any such claim or demand through counsel of its own selection (who shall
be reasonably acceptable to Bionik), at the Stockholders’ own cost and expense,
which costs and expenses will be payable out of the Escrow Fund and Bionik shall
cooperate with and assist the Stockholders’ Representative in the defense of
such claim or demand. Notwithstanding the preceding sentence, the Stockholders’
Representative will not settle, compromise, or offer to settle or compromise any
such claim or demand without the prior written consent of Bionik, which consent
will not be unreasonably withheld, provided that no such consent shall be
required if such settlement, offer to settle or compromise includes an
unconditional release of Bionik. If the Stockholders’ Representative does not
give notice to Bionik within twenty Business Days after Bionik has notified the
Stockholders’ Representative that any such claim or demand has been made in
writing that the Stockholders’ Representative elects to defend, contest,
negotiate, or settle any such claim or demand, then Bionik will have the right
to contest and/or settle any such claim or demand and the Stockholders’
Representative shall cooperate with and assist Bionik in the defense of such
claim or demand, provided, however, that Bionik will not settle, compromise, or
offer to settle or compromise any such claim or demand without the prior written
consent (which may include a general or limited consent) of the Stockholders’
Representative, which consent will not be unreasonably withheld. Notwithstanding
the foregoing, any conflict or ambiguity between this Section 3.1 and the terms
of the Merger Agreement will be determined in favor of the provisions set forth
in the Merger Agreement. In the event that the Stockholders’ Representative has
consented to any settlement, the Stockholders shall have no power or authority
to object under any provision of this Agreement to the amount of such
settlement.

 



 4 

 

 

3.2            Claims Upon Escrow Fund.

 

(a)            From time to time, Bionik may provide to the Escrow Agent a
certificate signed by any officer of Bionik (an “Officer’s Certificate”): (A)
stating that Bionik (i) has incurred a Loss for which Bionik is entitled to
indemnification under the Merger Agreement, or (ii) has properly accrued (or
reasonably anticipates that it will have to accrue) in accordance with GAAP
applied on a consistent basis, for a Loss that Bionik reasonably believes it
will have to pay with respect to a third-party claim of which Bionik or the
Company has received notice prior to the Escrow Release Date with respect to
facts and circumstances existing prior to the Escrow Release Date, and (B)
specifying in reasonable detail the matter for which it claims entitlement for
indemnification and/or the individual items of Losses included in the amount so
stated, the date each such item was paid or properly accrued or the basis for
such anticipated accrual, and the nature of the misrepresentation, breach of
warranty or covenant to which such item is related. Upon receipt of an Officer’s
Certificate, the Escrow Agent shall deliver to Bionik, as promptly as
practicable, but subject to Section 3.3 and Section 3.4 below, an amount equal
to the Escrow Payment (as defined below) in the manner set forth in the
immediately following sentence. The Escrow Agent shall allocate any amount of
Loss it is required to reimburse to Bionik in accordance with this Agreement
based on the number of shares of Bionik Common Stock held in the Escrow Fund for
the benefit of each Stockholder (each of which shall be valued at the Per Share
Price in accordance with Section 1.3 hereof). Any Escrow Shares used to satisfy
an Escrow Payment and delivered to Bionik out of the Escrow Fund shall reduce
each such Stockholder’s interest in the Escrow Fund in the form of Bionik Common
Stock in proportion to such Stockholder’s respective original contributions to
the Escrow Fund. Notwithstanding anything herein to the contrary, the Escrow
Agent shall rely conclusively on the Officer’s Certificate and shall have no
responsibility to determine whether the information set forth therein is
accurate or correct, or whether the claim has been specified in reasonable
detail.

 

(b)            “Escrow Payment” shall mean such number of Escrow Shares out of
the Escrow Fund (each of which shall be valued at the Per Share Price in
accordance with Section 1.3 hereof) with an aggregate value equal to the Losses
actually incurred by Bionik for which the Escrow Payment is being made, rounded
up to the next whole share to avoid the release of fractional shares (the
“Payment Shares”); provided, however, that in no event shall the Escrow Payment
exceed the number of Escrow Shares in the Escrow Fund at the time of such Escrow
Payment. The Escrow Agent shall not deliver to Bionik any Escrow Shares until
Bionik has actually incurred a Loss for which it is entitled to indemnification
(which shall be stated in an Officer’s Certificate), but the Escrow Agent shall
withhold from any distribution to the Stockholders a number of Escrow Shares
having an aggregate value equal to any accrual for Loss described in an
Officer’s Certificate in accordance with clause (A)(ii) of Section 3.2(a) above.

 

3.3            Notification of Stockholders’ Representative. At the time of
delivery of any Officer’s Certificate to the Escrow Agent, a duplicate copy of
such certificate shall be delivered to the Stockholders’ Representative (with
proof of such delivery to the Escrow Agent (which proof of delivery may consist
of a photocopy of the registered or certified mail or overnight courier receipt
of the signed receipt if delivered by hand) (the “Proof of Delivery”); and for a
period of thirty (30) days after such delivery, the Escrow Agent shall make no
delivery to Bionik of any Escrow Payment unless the Escrow Agent shall have
received written authorization from the Stockholders’ Representative to make
such delivery. After the expiration of thirty (30) days following the Escrow
Agent’s receipt of the Officer’s Certificate, the Escrow Agent shall make
delivery of the Escrow Payment; provided, however, that no such payment or
delivery may be made if the Stockholders’ Representative shall object in a
written statement to the claim made in the Officer’s Certificate, and such
statement shall have been delivered to the Escrow Agent prior to the expiration
of such thirty (30) day period. The Escrow Agent shall have no responsibility to
determine whether a copy of the Officer’s Certificate was delivered to the
Stockholders’ Representative other than confirming it has received the Proof of
Delivery from Bionik.

 



 5 

 

 

3.4            Resolution of Conflicts. In case the Stockholders’ Representative
shall object in writing to any claim or claims made in any Officer’s
Certificate, the Escrow Agent shall make no delivery of any Escrow Payment
requested in the applicable Officers’ Certificate to Bionik and shall continue
to hold the Escrow Fund until the Escrow Agent shall have received, with respect
thereto either (i) joint written instructions of Bionik and the Stockholders’
Representative or (ii) a final unappealable order or award of a court of
competent jurisdiction. The Stockholders’ Representative and Bionik shall
attempt in good faith to agree upon the rights of the respective parties with
respect to each of such claims. If the Stockholders’ Representative and Bionik
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties and shall be furnished to the Escrow Agent.

 

ARTICLE 4

 

ESCROW AGENT

 

4.1            Escrow Agent’s Duties.

 

(a)            The Escrow Agent (i) shall be obligated only for the performance
of such duties as are specifically set forth herein, and as set forth in any
additional written escrow instructions which the Escrow Agent may receive after
the date of this Agreement which are signed by an officer of Bionik and the
Stockholders’ Representative, and shall have no duty to exercise any greater
degree of care with respect to the Escrow Fund that it would for its own
property and this Agreement shall not be deemed to create a fiduciary duty
between the parties under state or federal law, (ii) may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties, and (iii) shall not be obligated to take any legal or other action
hereunder which might in its judgment involve or cause it to incur any expense
or liability unless it shall have been provided with acceptable indemnification.
The Escrow Agent may rely on the Stockholders’ Representative as the exclusive
agent of the Stockholders under this Agreement and the Merger Agreement and
shall incur no liability to any party with respect to any action taken or
suffered by it in good faith in reliance thereon. The Escrow Agent shall not be
liable for any act done or omitted hereunder as Escrow Agent while acting in
good faith and in the exercise of reasonable judgment, and any act done or
omitted pursuant to the advice of counsel shall be conclusive evidence of such
good faith. The Escrow Agent is not a party to nor shall be liable for any of
the agreements referred to or described herein (including, without limitation,
the Merger Agreement).

 

(b)            The Escrow Agent is hereby expressly authorized to disregard any
and all warnings given by any of the parties hereto or by any other person, and
is hereby expressly authorized to comply with and obey any final non-appealable
orders, judgments or decrees of any court. In case the Escrow Agent obeys or
complies with any such order, judgment or decree of any court, the Escrow Agent
shall not be liable to any of the parties hereto or to any other person by
reason of such compliance, notwithstanding any such order, judgment or decree
being, subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

 



 6 

 

 

(c)            The Escrow Agent shall not be liable in any respect on account of
the identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

 

(d)            The Escrow Agent shall not be liable for the expiration of any
rights under any statute of limitations with respect to this Agreement or any
documents deposited with the Escrow Agent.

 

(e)            In performing any duties under this Agreement, the Escrow Agent
shall not be liable to any party for damages, losses, or expenses, except for
negligence or willful misconduct on the part of the Escrow Agent. The Escrow
Agent shall not incur any such liability for any action taken or omitted in
reliance upon any instrument, including any written statement or affidavit
provided for in this Agreement that the Escrow Agent shall in good faith believe
to be genuine, nor will the Escrow Agent be liable or responsible for forgeries,
fraud, impersonations, or determining the scope of any representative authority.
In addition, the Escrow Agent may consult with legal counsel in connection with
Escrow Agent’s duties under this Agreement and shall be fully protected in any
act taken, suffered, or permitted by it in good faith in accordance with the
advice of counsel. The Escrow Agent is not responsible for determining and
verifying the authority of any person acting or purporting to act on behalf of
any party to this Agreement, provided such determination or verification is in
good faith.

 

(f)            If any controversy arises between the parties to this Agreement,
or with any other party, concerning the subject matter of this Agreement, its
terms or conditions, the Escrow Agent will not be required to resolve the
controversy or to take any action regarding it. The Escrow Agent may hold all
documents and Escrow Shares and may wait for settlement of any such controversy
by final appropriate legal proceedings or other means as, in the Escrow Agent’s
discretion, the Escrow Agent may reasonably require, despite what may be set
forth elsewhere in this Agreement. In such event, the Escrow Agent will not be
liable for any damages. Furthermore, the Escrow Agent may at its option, file an
action of interpleader requiring the parties to answer and litigate any claims
and rights among themselves. The Escrow Agent is authorized to deposit with the
clerk of the court all documents and Escrow Shares held in escrow, except all
costs, expenses, charges and reasonable attorney’s fees incurred by the Escrow
Agent due to the interpleader action and which the parties jointly and severally
agree to pay. Upon initiating such action, the Escrow Agent shall be fully
released and discharged of and from all obligations and liability by the terms
of this Agreement with regard to the Escrow Shares.

 

(g)            The parties and their respective successors and assigns agree
jointly and severally to indemnify and hold Escrow Agent harmless against any
and all losses, claims, damages, liabilities, and expenses, including reasonable
costs of investigation, counsel fees, including allocated costs of in-house
counsel and disbursements that may be imposed on Escrow Agent or incurred by
Escrow Agent in connection with the performance of its duties under this
Agreement, including but not limited to any litigation or arbitration arising
from this Agreement or involving its subject matter other than arising out of
its negligence or willful misconduct.

 



 7 

 

 

(h)            The Escrow Agent may resign at any time upon giving at least
thirty (30) days written notice to the parties; provided, however, that no such
resignation shall become effective until the appointment of a successor escrow
agent which shall be accomplished as follows: the parties shall use their
reasonable best efforts to mutually agree on a successor escrow agent within
thirty (30) days after receiving such notice. If the parties fail to agree upon
a successor escrow agent within such time, the Escrow Agent shall have the right
to appoint a successor escrow agent or the Escrow Agent may apply to a court of
competent jurisdiction for appointment of a successor escrow agent. The
successor escrow agent shall execute and deliver an instrument accepting such
appointment and it shall, without further acts, be vested with all the estates,
properties, rights, powers, and duties of the predecessor escrow agent as if
originally named as Escrow Agent. Upon appointment of a successor escrow agent,
the Escrow Agent shall be discharged from any further duties and liability under
this Agreement.

 

4.2            Fees. All fees of the Escrow Agent for performance of its duties
hereunder shall be paid by Bionik in accordance with the fee schedule of the
Escrow Agent attached hereto, which schedule may be subject to change hereafter
on an annual basis subject to Bionik’s prior approval. It is understood that the
fees and usual charges agreed upon for services of the Escrow Agent shall be
considered compensation for ordinary services as contemplated by this Agreement.
In the event that the conditions of this Agreement are not promptly fulfilled,
or if the Escrow Agent renders any service not provided for in this Agreement,
or if the parties request a substantial modification of its terms, or if any
controversy arises, or if the Escrow Agent is made a party to, or intervenes in,
any litigation or arbitration pertaining to the Escrow Fund or its subject
matter, the Escrow Agent shall be reasonably compensated for such extraordinary
services and reimbursed for all costs, attorney’s fees, including allocated
costs of in-house counsel, and expenses occasioned by such default, delay,
controversy or litigation or arbitration.

 

4.3            Consequential Damages. Subject to the provisions of Section
4.l(e) hereof, in no event shall the Escrow Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

4.4            Successor Escrow Agents. Any corporation into which the Escrow
Agent in its individual capacity may be merged or converted or with which it may
be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Escrow Agent in its individual capacity shall be a
party, or any corporation to which substantially all the corporate trust
business of the Escrow Agent in its individual capacity may be transferred,
shall be the Escrow Agent under this Escrow Agreement without further act.

 

4.5            The parties hereto each acknowledges that the Escrow Agent has
represented Bionik as legal counsel with respect to the Merger Agreement and in
the transactions contemplated by the Merger Agreement, and may continue to
represent Bionik in these and other matters. The Stockholders’ Representative
shall not seek to disqualify Escrow Agent from acting as legal counsel to Bionik
in any proceeding between Bionik on the one hand, and the Stockholders’
Representative or any other person or entity on the other hand.

 



 8 

 

 

ARTICLE 5

 

[INTENTIONALLY OMITTED]

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1            Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Stockholders (by and through the Stockholders’
Representative), Bionik and the Escrow Agent, and their respective successors
and assigns, whether so expressed or not.

 

6.2            Waiver of Consent. No failure or delay on the part of any party
hereto in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

 

6.3            Captions. The Article and Section captions used herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

6.4            Notices. Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person or sent by
registered or certified mail or by recognized overnight courier, postage
prepaid, addressed as follows:

 

If to Bionik, to:

 

Bionik Laboratories Corp.

483 Bay Street, N105

Toronto, Ontario M5G 2C9

Attention: Peter Bloch

 

with a copy to its counsel:

 

Ruskin Moscou Faltischek, P.C.

East Tower, 15th Floor

1425 RXR Plaza

Uniondale, New York 11556

Attention: Stephen E. Fox, Esq.

 



 9 

 

 

if to the Escrow Agent, to:

 

Ruskin Moscou Faltischek, P.C.

East Tower, 15th Floor

1425 RXR Plaza

Uniondale, New York 11556

Attention: Stephen E. Fox, Esq.

 

if to the Stockholders’ Representative, to:

 

Hermano Igo Krebs

81 Lovell Road

Watertown, MA 02472

Email: hikrebs@mit.edu

 

Such notice or communication shall be deemed to have been given as of the date
so delivered or mailed.

 

6.5            Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.

 

6.6            Governing Law. The interpretation and construction of this
Agreement, and all matters relating thereto, shall be governed by the laws of
the State of New York, without regard to the choice of law provisions thereof.
The non-prevailing party in any dispute arising hereunder shall bear and pay the
costs and expenses (including without limitation reasonable attorneys’ fees and
expenses) incurred by the prevailing party or-parties in connection with
resolving such dispute.

 

6.7            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

6.8            Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given without the written consent of Bionik, the Stockholders’
Representative and the Escrow Agent, and any amendment or waiver hereunder shall
be effective and binding upon all Stockholders if signed by the Stockholders’
Representative.

 



 10 

 

 

6.9            Conflicts/Waiver. The parties hereto acknowledge and agree that
the Escrow Agent has prepared this Escrow Agreement. The other parties hereto
acknowledge that they have been informed of the inherent conflict of interest
associated with the drafting of this Escrow Agreement by the Escrow Agent. The
parties hereto represent and warrant that they have had the opportunity to
consult with legal counsel of their choice regarding this Escrow Agreement and
the potential and actual conflicts of interest which may exist or arise in
connection with the Escrow Agent’s representation of Bionik in connection with
this Escrow Agreement. By executing this Escrow Agreement, the parties hereto
hereby waive any actual or potential conflicts of interest which may exist or
arise as a result of such legal representation and consent to the Escrow Agent’s
representation of the Company.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 11 

 

 

IN WITNESS WHEREOF, Bionik and the Escrow Agent have caused their corporate
names to be hereunto subscribed by their respective officers thereunto duly
authorized, and the Stockholders’ Representative has executed this Agreement,
all as of the day and year first above written.

 

  BIONIK LABORATORIES CORP.                     By:  /s/ Peter Bloch        
Name: Peter Bloch
Title: CEO                             STOCKHOLDERS’ REPRESENTATIVE:          
                     /s/ Hermano Igo Krebs     Name: Hermano Igo Krebs         
                       RUSKIN MOSCOU FALTISCHEK, P.C.                     By: 
/s/ Stephen Fox       Name: Stephen Fox
Title: Partner  

 

 12 

 

 